Citation Nr: 0945267	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral flat 
feet.  

3.  Entitlement to service connection for a bilateral ankle 
disability.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD, 
bilateral flat feet, and a bilateral ankle disability.  The 
RO also determined no new and material evidence had been 
submitted to reopen the Veteran's service connection claim 
for hepatitis C.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  

This appeal also arises from a July 2006 rating decision 
which denied the Veteran service connection for peripheral 
neuropathy of the upper extremities.  The Veteran also 
subsequently initiated and perfected an appeal of this rating 
determination.  

In September 2009, the Veteran testified in person before the 
undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

According to statements made by the Veteran during a July 
2005 VA psychiatric examination, he has applied for Social 
Security Disability benefits on "multiple occasions".  
Review of the record does not indicate the records associated 
with such claims have been received.  VA's duty to assist 
includes an obligation to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is seeking or has sought 
SSA benefits.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Thus, a remand of this appeal is necessary to afford 
the Veteran such development.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In 
consideration of the Court's holding and given the multiple 
psychiatric diagnoses of record, the Board has 
recharacterized the issue as reflected on the title page of 
this decision.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If no such records are 
available, that fact must be noted for 
the record.  

2.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

